DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of “the body including one more lower channels extending through the body from the central volume, the one or more lower channels disposed more closely to the piston side than the one or more fuel-and-gas mixture conduits, the one or more lower channels configured to provide gas to the central volume.” The primary reason for the allowance of claim 14 is the inclusion of “the body including a series of lower channels extending from the outward facing surface to the central volume, each lower channel having a corresponding lower opening, with the lower openings arranged in an alternating fashion with the conduits along the circumference of the body, the lower channels disposed closer to the piston side than the fuel-and-gas mixture conduits, the lower channels configured to provide gas to the central volume.” The primary reason for the allowance of claim 22 is the inclusion of “the body including a series of upper channels extending from the outward facing surface to the central volume, each upper channel having a corresponding upper opening, with the upper openings arranged in an alternating fashion with the conduits along the circumference of the body, the one or more upper channels disposed closer to the injector side than the fuel-and-gas mixture conduits proximate the central volume, the upper channels configured to provide gas to the central volume.” Weigand (US Patent Number 4,566,634) discloses one or a series of lower channels disposed more closely to the piston side than one or more fuel-and-gas mixture conduits as recited in claims 1 and 14. However, Weigand does not disclose a central volume physically connected to each of the fuel-and-gas mixture conduit(s), the upper channel(s) and the lower channel(s) as defined by claims 1 and 14. Weigand is silent on the alternating arrangement defined by claim 22. Thus, the prior art of record does not disclose, suggest or make obvious to one skilled in the art the fuel-and-gas mixture conduit(s), the upper channel(s), the lower channel(s) and central volume in the arrangement defined by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747